Pope, Judge,
concurring specially.
The trial court in its order denying defendant’s motion for new trial did state that “there was no evidence that the juror communicated with any other juror or any party during her absence.” This suggests to me that, at some point during the proceedings, the juror may have been questioned concerning her absence. However, the record does not reflect that this in fact occurred and, as the majority states, “the record is silent as to the matter concerning the absence of the juror. ...” Thus I agree that the case should be remanded to the trial court for the purpose of supplementing the record on this issue.